DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ claims filed 8/20/2019 has been entered and considered.  The Examiner agrees that Applicants’ claims overcomes the art of record.   A search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-14 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a spacer having an electrically insulating property, the spacer being provided on the first surface of the first metal piece, and located between the first metal piece and the second metal piece, wherein the first metal piece and the second metal piece are arranged to face each other such that a portion of the first surface of the first metal piece outside of the spacer is exposed from the second metal piece, and the spacer has a shape of dot, as recited in claim 1; and 
arranging the first member and the second member on top of another such that the second surface of the second member is in contact with the protrusion, the spacer is positioned between the first member and the second member, and a portion of the first surface of the first member outside of the spacer is exposed from the second member; and bonding the first member and the second member at the protrusion by melting the protrusion by causing an electric current in each of the first member and the second member, wherein the bonding includes placing a first electrode and a second electrode to contact with the first surface of the first member and a first surface of the second member, respectively, to cause the electric current in each of the first member and the second member, the first surface of the second member being opposite to the second surface of the second member, as recited in claim 6. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898